Case 18-59880-sms         Doc 44     Filed 04/21/21 Entered 04/21/21 09:24:51       Desc Main
                                     Document     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                    :                        CHAPTER 7
                                          :
RUDOLF CALOIAN,                           :                        CASE NO. 18-59880-SMS
                                          :
      Debtor.                             :
__________________________________________:
                                          :
S. GREGORY HAYS, Chapter 7 Trustee,       :
                                          :
      Movant,                             :                        CONTESTED MATTER
                                          :
v.                                        :
                                          :
RUDOLF CALOIAN                            :
                                          :
      Respondent.                         :
__________________________________________:


                                WITHDRAWAL OF DOCUMENT
         COMES NOW S. Gregory Hays, as the Chapter 7 Trustee in the above-referenced case, and

hereby withdraws the Trustee’s Second Motion for Order (A) Compelling Debtor to (I) Perform

His Statutory Duties and (II) Turn Over Property of the Bankruptcy Estate and (B) Prohibiting

Debtor from Removing Fixtures or Property of the Bankruptcy Estate [Doc. No. 32].

         Respectfully submitted this 21st day of April, 2021.

                                               ARNALL GOLDEN GREGORY, LLP
                                               Attorneys for Trustee

                                               By: /s/ Michael J. Bargar
                                                   Michael J. Bargar
                                                   Georgia Bar No. 645709
                                               171 17th Street NW, Suite 2100
                                               Atlanta, Georgia 30363-1031
                                               (404) 873-8500 / michael.bargar@agg.com
                                               171 17th Street, NW., Suite 2100
                                               Atlanta, Georgia 30363-1031


16465414v1
Case 18-59880-sms         Doc 44      Filed 04/21/21 Entered 04/21/21 09:24:51             Desc Main
                                      Document     Page 2 of 2




                                   CERTIFICATE OF SERVICE

         This is to certify that I, Michael J. Bargar, have served copies of the forgoing
WITHDRAWAL OF DOCUMENT by depositing in the United States mail copies of same in a
properly addressed envelope with adequate postage affixed thereon to assure delivery to:

Office of the United States Trustee
362 United States Courthouse
75 Ted Turner Drive, S.W.
Atlanta, GA 30303

Office of the U.S. Trustee
362 Richard B. Russell Federal Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303

S. Gregory Hays
Chapter 7 Trustee
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Alaina Joseph
King & King Law, LLC
215 Pryor Street, S.W.
Atlanta, GA 30303

Rudolf Caloian
2081 Wildcat Cliffs Lane
Lawrenceville, GA 30043



         This 21st day of April, 2021.

                                                     /s/ Michael J. Bargar
                                                     Michael J. Bargar
                                                     Georgia Bar No. 645709




16465414v1
